 ANDREWS WIRE CORPORATION179Andrews Wire CorporationandUnited Steelworkers ofAmerica,AFL-CIO. Case 11-CA-4378January 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDBROWNUpon a charge filed on October 9, 1970, by UnitedSteelworkers of America, AFL-CIO, herein called theUnion, and duly served on Andrews Wire Corpora-tion, herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 11, issued a complainton October 27, 1970, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 10, 1970,following a Board election in Case 1I-RC-3122 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about September 21, 1970, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On November 5, 1970, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint. In addition, the Re-spondent by its answer alleged certain affirmative de-fenses to the allegations set forth in the complaint.On November 12, 1970, counsel for the GeneralCounsel filed directly with the Board a motion tostrike portions of Respondent's answer, accompaniedby a Motion for Summary Judgment. In substance,the General Counsel contends that the Respondent'sanswer to the complaint raises no issues warranting anevidentiary hearing, and prays the Board to grant theMotion for Summary Judgment. Subsequently, onNovember 23, 1970, the Board issued an Order trans-1Official notice is taken ofthe recordin the representationproceeding,Case I I-RC-3122as the term"record" is defined in Secs 102 68 and 10269(f) of the Board'sRules and Regulations,Series8, as amended SeeLTVElectrosystems, Inc,166 NLRB938, enfd.388 F 2d 683 (C A 4, 1968),Golden AgeBeverageCo.,167 NLRB 151Ineertype Co v. Penello,269 FSupp. 573 (D.C Va., 1967),Follett Corp,164 NLRB 378, enfd 397 F 2d 91(C.A 7, 1968),Sec 9(d) of the NLRAferring the proceeding to the Board and a Notice toShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice to ShowCause, accompanied by a Cross-Motion for SummaryJudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, includ-ing the record in Case 11-RC-3122, the Board makesthe following:RULING ON THE MOTION FOR SUMMARY JUDGMENTThe record in Case I1-RC-3122 reveals that fol-lowing the election the Respondent filed its objectionsby a telegram, in which it alleged that the Union hadengaged in material misrepresentations and a threatto one of the Respondent'smanagerial agents, andadditionally alleged that by the specifiedacts, andother acts, the Union had engaged in conduct thatmaterially and substantially affected the results of theelection.No evidence accompanied the objectionsand, by telegram, the Regional Director requested theRespondent to submit a copy of the leaflet alleged tocontain the material misrepresentations and the de-tails, including the time, place, words, and the namesof the witnesses to the alleged threat. In response, byletter, the Respondent provided the Regional Direc-tor with a copy of the Union's leaflet together with itscontentions thereon, and also informed the Region ofthe essential elements concerning the alleged threat,including the names of the management's representa-tives, the Union's representatives, and the employeeswho were present at the time of the incident. Later ata time prior to the issuance of the Regional Director'sSupplemental Decision and Certification of Repre-sentative, and in response to an inquiry from the Re-gion, theRespondent advised that it had noadditional evidence pertaining to the "other acts"specified in the conclusionary allegations in its objec-tions. Thereafter, on the basis of interviews with wit-nesses tothe alleged threat, and a statement obtainedfrom the counsel for the Respondent who was presentat the time of the incident, the Regional Directorconcluded that the Respondent's objections did notraise substantial and material issues with respect tothe conduct of the election, overruled the objections,and certified the Union as the collective-bargainingrepresentative of the employees in the appropriateunit.Subsequently, the Respondent filed "excep-tions" with the Board, supported by a brief, in whichit raised the same contentions as are now advanced in188 NLRB No. 27 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis unfair labor practice proceeding. On September4, 1970, the Board denied the request for review.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a Respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.2All issues raised by the Respondent in this proceed-ing wereor could have been litigated in the priorrepresentation proceeding, the record of which is be-fore usand has been reviewed. Moreover, the Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence,' nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding .4We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,granttheGeneral Counsel's Motion for SummaryJudgment,5 and deny the Respondent's Cross-Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent is now, and has been at all timesmaterial herein, a corporation duly organized under,and existing by virtue of the laws of, the State ofDelaware, maintaining an office of business in the cityof Andrews, South Carolina. The Respondent is, andhas been at all times material herein, engaged in themanufacture and sale of spring wire. The Respondent,during the past 12 months, which period is representa-tive of its operations at all times material herein, re-ceived goods and materials valued in excess of$50,000, which goods were shipped to its Andrews,South Carolina, plant directly from points and placesoutside the State of South Carolina. During the sameperiod of time, the Respondent produced and shipped2 SeePittsburgh Plate GlassCov.N.LR.B, 313 U.S 146,162 (1941); Rulesand Regulations of the Board,Secs. 102.67(f) and 102.69(c).3As attachments tots answer to the complaint,the Respondentincludedfour documents,each dated November4, 1970, which purport to be affidavitsfrom employees having knowledge of the threat reliedon bythe Respondentin its objections.It is clear that neither the names of the employee witnessesnor the contents of their affidavits was furnished to the RegionalDirectorin conjunction with the objection.Moreover,the Respondent neither con-tends nor offers to prove that the proffered evidencewas newly discoveredor unavailable to it at the time it filedthe objectionsand furnished theevidence in support thereof.4 However,in ruling on this Motion, the Board has reviewed the record inCan11-RC-3122.Based on such review,we find no ground for disturbingthe RegionalDirector's findings and conclusions,and adopt them.s In view of our disposition herein,we shalldenythe GeneralCounsel'smotion to strike portions of the Respondent's answerto thecomplaint.goods valued in excessof $50,000 from itsAndrews,South Carolina, plant directly toplaces and pointsoutside the State of South Carolina.We find, on the basis of theforegoing, that Respon-dent is, and has beenat all times material herein, anemployer engagedin commercewithin themeaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdictionherein.IITHE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.IIIUNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed at the Employer's Andrews, South Caroli-na, plant, including plant clerical employees, butexcluding office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act.2.The certificationOn July 15, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 11, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 10, 1970, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about September 10, 1970, andcontinuing at all times thereafter to date, the Respon-dent has refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employees insaid unit.Accordingly, we find that the Respondent has,since September 21, 1970, and at all times thereafter,refused to bargain collectively with the Union as the ANDREWS WIRE CORPORATION181exclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit and, if an understanding is reached, em-body such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain ingood faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a/ Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Andrews Wire Corporation is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees em-ployed at the Respondent's Andrews, South Car-olina, plant, including plant clerical employees,but excluding office clerical employees, profes-sional employees, guards, and supervisors as de-fined in the Act.4. Since August 10, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about September 21, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent had engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that Respondent,AndrewsWire Corporation,its officers,agents,successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours,and other terms and condi-tions of employment,withUnited Steelworkers ofAmerica,AFL-CIO,as the exclusive bargaining rep-resentative of its employees in the following appropri-ate unit:All production and maintenance employees em-ployed at the Employer'sAndrews,South Caroli-na, plant,including plant clerical employees, butexcluding office clerical employees,professionalemployees, guards,and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guar-anteed them in Section7 of the Act.2.Take thefollowing affirmative action which theBoard finds will effectuate the policiesof the Act.(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit with 182DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing isreached, embody such understanding in asigned agreement.(b) Post at its Andrews, South Carolina, plant cop-ies of the attached notice marked "Appendix."6 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be-maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by order of theNational Labor Relations Board"shall be changed to read"Posted pursuantto a judgment of the United States Court of Appeals enforcing an order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuseto bargain collectively con-cerning ratesof pay,wages,hours, and otherterms and conditions of employment with theUnited Steelworkers of America, AFL-CIO, bar-gaining unitdescribed below.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay,wages,hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesemployed at the Employer's Andrews, SouthCarolina, plant, including plant clerical em-ployees, but excluding office clerical em-ployees,professional em loyees, guards,and supervisors as definedpin the Act.ANDREWS WIRE CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-9211, Extension 360.